Citation Nr: 1126241	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for diabetes mellitus, evaluated as 20 percent disabling from October 24, 2003 and as 40 percent disabling from December 15, 2008.


REPRESENTATION

Veteran represented by:	Angie Thompson, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Huntington, West Virginia.

In December 2005, May 2008 and September 2009, the Veteran testified at Decision Review Officer (DRO) hearings.  A transcript of those proceedings are of record.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that the Veteran withdrew claims for neuropathy, left eye and an increased rating for erectile dysfunction on the record at his September 2009 DRO hearing.

In characterizing the issues on appeal, the Board has considered the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the Court held that, when the Veteran specifically requests service connection for a psychiatric disorder, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed.  In light of this holding, and the fact that the Veteran has been diagnosed with psychiatric disabilities other than PTSD, the relevant issue on the title page has been recharacterized, as listed above.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) (in a VA Form 21-8940 received at the RO on July 21, 2010) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of an increased initial rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder which is related to active service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for an acquired psychiatric disorder.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  However, if the claimed stressor is not combat-related, the veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In order to be considered a combat veteran, the evidence must show that the veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  A statement that the veteran participated in a particular operation or campaign does not establish that the veteran engaged in combat, in that those terms encompass both combat and non-combat duties.  VAOPGCPREC 12-99.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2010).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz at 1365.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contended in his DRO and Board hearings that he has a psychiatric disorder which is related to events during his active service.

The Veteran's DD 214 indicates that he served in the Republic of Vietnam for exactly one year.  The Veteran's Military Occupational Specialty was ammunition storage specialist.  The Veteran's service personnel records note that he had foreign service in Vietnam from March 11, 1967 to March 10, 1968.  The Veteran was awarded the Republic of Vietnam Campaign Medal with Device, the Vietnam Service Medal and the Overseas Bar (2)(RVN).

The Veteran's service treatment records notes that, at induction, he had checked depression or excessive worry on his Report of Medical History completed in July 1966.  The physician's summary noted "worry - mild."

The Veteran's stressor statement indicates that one of his stressors was being fired upon while at Tan Son Nhut airport just prior to his departure from Vietnam in March 1968.  The RO verified such stressor as sources corroborated in a May 2005 article that forty-eight U.S. Army soldiers were killed in an ambush at Tan Son Nhut airport in Saigon on March 2, 1968.

Vet Center records indicate that the Veteran began treatment at the Vet Center in May 2004.  The Veteran had an intake examination in November 2004.  The provider indicated that the Veteran may have mild PTSD.  Therapy was discontinued in June 2005 as the provider indicated that he had addressed the Veteran's concerns as best as he could.

The Veteran was afforded a VA psychiatric examination during May 2005.  The examiner reviewed the claims file as well as examined the Veteran.  The examiner reiterated the Veteran's claimed stressors to include the corroborated stressor.  The examiner indicated that the Veteran met the DSM-IV stressor criterion; however, he did not meet the DSM-IV diagnostic criteria for PTSD as avoidance criteria were not met.  The Veteran was diagnosed with Anxiety Disorder Not Otherwise Specified (NOS).  The examiner did not opine if the Veteran's Anxiety Disorder is related to active service or any incident of active service.

In March 2007, the Veteran's spouse submitted a statement that indicated her husband had changed in 2001 when a person had signaled appreciation for his Vietnam service while they were driving home from Ohio.  After that time, the Veteran had become obsessed with anything about Vietnam, he had sleep problems and his temper became a problem.  He also exhibited a hyperstartle response to loud noises and sudden movement.

The Veteran was afforded an additional VA examination in June 2008.  The examiner noted that the Veteran's claims file was not available for review; however, she clearly reviewed the prior VA psychiatric examination and other relevant treatment records as she noted such in her report.  The examiner reiterated the Veteran's stressors to include exposure to the risk of hostile enemy action and more specifically, experiencing a mortar attack at Ton Son Nhut Air Base at the end of February or beginning of March in 1968.  The examiner noted that the Veteran did not meet the PTSD criteria as he did not describe avoidance/numbing symptoms.  However, the examiner indicated that the Veteran met the subclinical presentation which is referred to as Posttraumatic Stress Syndrome (PTSS); the difference between PTSS and PTSD being the number of symptoms experienced rather than the severity of symptoms.  Like PTSD, PTSS was described by the examiner as an anxiety disorder which arises from traumatic events.  Thus, the Veteran was diagnosed with an Anxiety Disorder NOS (PTSS) and Major Depressive Disorder, secondary to the Anxiety Disorder NOS.  The examiner noted that the Veteran's psychosocial history prior to military trauma exposure was broadly normal.  The examiner concluded that the Veteran was exposed to traumatic stressors in Vietnam with symptoms of Anxiety Disorder NOS developing after his return from the war and that there were no periods of full remission since the symptoms onset.

Upon review of the evidence of record, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current Anxiety Disorder which is linked corroborated events during active service and that service connection is warranted.  In this regard, the Board notes that the Veteran's VA treatment records indicate various psychiatric conditions by his treating physician to include chronic PTSD, Major Depressive Disorder and an Anxiety Disorder NOS.  Additionally, the only opinion of record indicates that the Veteran has an acquired psychiatric disorder related to events during active service which have been conceded.  Thus, the Board finds that a grant of benefits for an acquired psychiatric disorder, more specifically Anxiety Disorder NOS, is warranted in this case.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

A review of the record reflects that the Veteran has filed a notice of disagreement with the initial evaluation assigned for his diabetes mellitus by the January 2008 rating decision.  It does not appear that a Statement of the Case (SOC) has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


